969 A.2d 565 (2009)
CONSOL PENNSYLVANIA COAL COMPANY, Petitioner
v.
The FARMERS NATIONAL BANK OF CLAYSVILLE and Jon Holbert Carter and Patricia W. Carter, Respondents.
No. 606 WAL 2008.
Supreme Court of Pennsylvania.
May 15, 2009.

ORDER
PER CURIAM.
AND NOW, this 15th day of May, 2009, we GRANT the Petition for Allowance of Appeal, VACATE the Order of the Superior Court, and REMAND to the Washington County Court of Common Pleas with direction to dismiss Petitioner's quiet title action for failure to join indispensable parties. Van Buskirk v. Van Buskirk, 527 Pa. 218, 590 A.2d 4, 7 (1991) (holding that action between grantees to divide property allegedly deeded to them should be dismissed for failure to join a necessary party where purported grantor who did not record and later destroyed deed was not joined). The successors in interest to Joseph and Eliza Carroll are indispensable herein. Thompson v. Mattern, 115 Pa. 501, 9 A. 70, 73 (1887) (holding that a reservation of "the entire privilege of all ore on said premises" is construed as an exception and "the fee in the reserved mineral remains in the vendor").
Justice SAYLOR dissents.